UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 Commission file number: 333-144973 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 56-646797 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6650 Via Austi Parkway, Suite 170 Las Vegas, NV89119 (Address of principal executive offices) (702) 583-6712 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[ ]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[ ]No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] The aggregate market value of common stock held by shareholders based on the closing price of the registrant's common stock on the OTCBB on December 31, 2011 was $3,557,541. Number of outstanding shares of common stock as of February 14, 2012 was 44,469,262. Documents Incorporated by Reference:None. Transitional Small Business Disclosure Format (Check one): Yes []No [X] LAS VEGAS RAILWAY EXPRESS, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements: 4 Condensed Consolidated Balance Sheet - December 31, 2011 (unaudited) and March 31, 2011 4 Consolidated Statements of Income and Other Comprehensive Income - for the Nine and Three Months ended December 31, 2011 and December 31, 2010 (Unaudited) 5 Consolidated Statements of Cash Flows - for the Nine Months Ended December 31, 2011 and December 31, 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis or Plan of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibit - Description 24 SIGNATURES 25 PART IFINANCIAL INFORMATION LAS VEGAS RAILWAY EXPRESS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, (unaudited) Assets: Current assets: Cash $ $ Other current assets - - - Total current assets Property and equipment, net - Other assets Goodwill Total other assets TotalAssets $ $ Liabilities and Stockholders' Deficit Liabilities: Current liabilities: Short term notes payable - Less current unamortized discount ) - Short term notes payable, net of unamortized debt discount - Accounts payable and accrued expenses Stock subscription payable Liabilities to be disposed of, current Total current liabilities Total Liabilities Stockholders' deficit: Common stock subscribed - Common stock, par value $0.0001, 200,000,000 shares authorized, 44,469,262 and 39,201,498 shares issued and outstanding, as of December 31, 2011 and March 31, 2011, respectively Additional paid-in capital Accumulated earnings ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to condensed consolidated financial statements. 4 LAS VEGAS RAILWAY EXPRESS, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended For the Three Months Ended For the Nine Months Ended For the Nine Months Ended December 31, December 31, December 31, December 31, Revenues: $ - $ - $ - $ - Cost of Sales - Gross Profit - Expenses: Compensation and payroll taxes Selling, general and administrative Professional fees Depreciation expense - - Total expenses Loss from continuing operations ) Other (expense) income Interest expense ) Gain on extinguishment of debt 238,374 238,374 Total other (expense) ) ) Net loss from continuing operations ) Discontinued operations: Income from discontinued operations Total discontinued operations Net loss $ ) $ ) $ ) $ ) Net (loss) per share basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares shares outstanding, basic and diluted See accompanying notes to condensed consolidated financial statements. 5 LAS VEGAS RAILWAY EXPRESS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Nine Months Ended For the Nine Months Ended December 31, December 31, Cash flows from operating activities: Net loss $ ) $ Adjustments to reconcile net loss from operations to net cash used in operations: Depreciation and amortization - Amortization of debt discount Gain on extinguishment Stock issued for services Stock based compensation Stock based compensation, non-cash Changes in operating assets and liabilities: (Increase) decrease in other current assets ) (Decrease) in liabilities of discontinued operations, net ) Increase (decrease) in accounts payable and accrued expenses Net cash (used in)operating activities ) ) Cash flows from investing activities: Purchase of fixed assets - Net cash used in investing activities - Cash flows from financing activities: Proceeds from issuance of common stock Proceeds from notes payable Payments on notes payable - Payments for related notes payable - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period $ $ Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Supplemental disclosure of non-cash investing and financing transactions Stock issued for debt $ - $ Warrants issued for debt discount $ $ - Subscribed stock issued from Asset Purchase Agreement - See accompanying notes to condensed consolidated financial statements. 6 LAS VEGAS RAILWAY EXPRESS, INC. NOTES TO CONDENDED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)Organization and basis of presentation Basis of Financial Statement Presentation The accompanying Condensed Consolidated Financial Statements of Las Vegas Railways Express, Inc. (the "Company") should be read in conjunction with the Company's Annual Report on Form 10-K for the year ended March 31, 2011. Significant accounting policies disclosed therein have not changed except as noted below. Operating results for the period ended December 31, 2011 are not necessarily indicative of the results that may be expected for the year ending March 31, 2012. As used in these Notes to the Condensed Consolidated Financial Statements, the terms the "Company", "we", "us", "our" and similar terms refer to Las Vegas Railways Express, Inc. and, unless the context indicates otherwise its consolidated subsidiaries. Significant accounting policies disclosed therein have not changed except as noted below. These financial statements have been presented in accordance with the rules governing a smaller reporting company for both periods of December 31, 2011 and 2010. Business Overview Las Vegas Railway Express, Inc. (formerly Liberty Capital Asset Management, Inc.) (the “Company”), a Delaware Corporation, is a business company whose plan is to re-establish a conventional passenger train service between the Las Vegas and Los Angeles metropolitan areas. The business concept is to provide a Las Vegas style experience on the train, which would traverse the planned route in less than six hours. The Company is in a discussion with AMTRAK and Class 1 railroads seeking to secure rail services agreements. The planned service is targeting a start date of early 2013. On January 21, 2010 the company completed a share exchange and asset purchase agreement with Las Vegas Railway Express, Inc., a Nevada Corporation, and subsequently changed its name from Liberty Capital Asset Management, Inc. to Las Vegas Railway Express, Inc. The Company was formed on March 9, 2007 as Corporate Outfitters, a development stage company. On November 3, 2008 with a share exchange, asset purchase agreement the Company acquired Liberty Capital Asset Management, a Nevada corporation, formed in July of 2008 as a holding company for all the assets of CD Banc LLC in contemplation of the company going public via a reverse merger into a publicly trading corporation. CD Banc LLC was formed in 2003 as a Nevada limited liability corporation with the purpose of acquiring real estate assets and holding them for long-term appreciation. (2)Summary of Significant Accounting Policies: Going Concern: The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has net loss of $1,161,259 and $412,163 for the nine and three months ended December 31, 2011 and an accumulative deficit of $10,964,758 through December 31, 2011. Although a substantial portion of the Company’s cumulative net loss is attributable to discontinued operations, management believes that it will need additional equity or debt financing to implement the business plan.These matters raise substantial doubt about the Company’s ability to continue as a going concern. 7 Management is attempting to raise additional equity and debt financing to sustain operations until it can market its services and achieves profitability. The successful outcome of future activities cannot be determined at this time and there are no assurances that, if achieved, the Company will have sufficient funds to execute its intended business plan or generate positive operating results. The accompanying financial statements do not include any adjustments related to the recoverability and classification of assets and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Intangible Assets: Goodwill represents the excess of purchase price over tangible and other intangible assets acquired less liabilities assumed arising from business acquisitions.Goodwill is not amortized, but is reviewed for potential impairment on an annual basis at the reporting unit level.On March 31, 2011, as required by the Intangible topic of Financial Accounting Standards Board Accounting Standards Council (“FASB ASC”), the Company conducted an analysis of the goodwill determined on January 21, 2010 with the acquisition of LVRE, Nevada. For the fiscal year ending March 31, 2011, our valuation assessment for impairment found that due to the continued progress toward the measurement goals of the business plan that there is no impairment of Goodwill in the Company’s financials.As of December 31, 2011 and March 31, 2011 the Company had recorded Goodwill of $843,697. Basic and Diluted Loss Per Share: In accordance with FASB ASC 260, , “Earnings Per Share,” the basic loss per common share is computed by dividing net loss available to common stockholders after reducing net income by preferred stock dividend, by the weighted average common shares outstanding during the period.Diluted earnings per share reflect per share amounts that would have resulted if diluted potential common stock had been converted to common stock.Common stock equivalents have not been included in the earnings per share computation for the three months ended December 31, 2011 and 2010 as the amounts are anti-dilutive. Stock Issued for Services: FASB ASC 718 “Compensation - Stock Compensation” prescribes accounting and reporting standards for all stock-based payments award to employees, including employee stock options, restricted stock, employee stock purchase plans and stock appreciation rights, may be classified as either equity or liabilities. The Company should determine if a present obligation to settle the share-based payment transaction in cash or other assets exists. A present obligation to settle in cash or other assets exists if: (a) the option to settle by issuing equity instruments lacks commercial substance or (b) the present obligation is implied because of an entity’s past practices or stated policies. If a present obligation exists, the transaction should be recognized as a liability; otherwise, the transaction should be recognized as equity. The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of FASB ASC 505-50 “Equity - Based Payments to Non-Employees.” Measurement of share-based payment transactions with non-employees shall be based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction should be determined at the earlier of performance commitment date or performance completion date. New Accounting Pronouncements: The Company has determined that the adoption of recently adopted accounting pronouncements will not have an impact on the consolidated financial statements, as the Company does not currently have any such arrangements with its customers. 8 (3)Notes payable: A summary of notes payable is as follows: December 31, March 31, Notes payable - discontinued operations Secured promissory notes,dated June 25, 2008, to two $ $ investors, bearing interest at 10% per annum, payable September 1, 2010. Unsecured promissory notes payable dated October 1, 2009 bearing interest at 10% per annum, payable September 1, 2010 Notes included in liabilities from discontinued operations $ $ Notes payable - current operations Unsecured promissory note,datedApril 4, 2011, to an investor bearing interest at 8% per annum, payable on April 4, 2012 - Secured promissory notes,datedMay 17, 2011 through May 17, 2012 to an investor bearing interest at 8% per annum, payable on May 17, 2012 - Secured promissory note,dated August 15, 2011, to an $ - investor, bearing interest at 10% per annum, payable February 11, 2012. Secured promissory note,datedSeptember 30, 2011, to an investor bearing interest at 10% per annum, payable on March 28, 2012 - Secured promissory notes,datedOctober 8, 2011, to three investors bearing interest at 10% per annum, payable on April 10, 2012 - $ $ - The Company is in default on notes payable made to investors that are included in liabilities to be disposed of.As of December 31, 2011, there has been no demand made for repayment of the notes or accrued interest. The note payable for $13,333 consisted of proceeds of $10,000 and debt financing fee of $3,333.The financing fee is included in other current assets and amortized as interest expense over the 12 month term of the loan.The Company included $2,082 and $840 of amortized debt financing fee in interest for the nine and three months ended December 31, 2011. 9 Short term financing included warrants to acquire stock at prices below the market value of the shares at time of vesting.The Company accounts for debt with detachable warrants in accordance with ASC 470:Debt and determined the fair value to be ascribed to the detachable warrants issued with the notes payable utilizing the Black-Scholes method.The warrants were vested in accordance with the note terms and recorded against the debt as a debt discount.The discount is amortized over the longest potential life of the notes.The unamortized discount, if any, upon repayment of the notes will be expensed to financing costs.Using the Black-Sholes method of valuation, a debt discount of $170,314 was recorded. Interest expense incurred under debt obligations amounted to $139,790 and $198,116 for the nine months ended December 31, 2011 and 2010, including $96,547 and $166,930 in amortized debt discount in 2011 and 2010, respectively; and $84,672 and $48,706, for the three months ended December 31, 2011 and 2010, respectively. (5)Derivative Instruments: The Company accounts for debt with embedded conversion features and warrant issues in accordance with ASC 470: Debt. Conversion features determined to be beneficial to the holder are valued at fair value and recorded to additional paid in capital.The Company determines the fair value to be ascribed to the detachable warrants issued with the convertible debentures utilizing the Black-Scholes method.Any discount derived from determining the fair value to the debenture conversion features and warrants is amortized to financing cost over the life of the debenture.The unamortized discount, if any, upon the conversion of the debentures is expensed to financing cost on a pro rata basis. Debt issue with the variable conversion features are considered to be embedded derivatives and are accountable in accordance with FASB 133; Accounting for Derivative Instruments and Hedging Activities .The fairs value of the embedded derivative is recorded to derivative liability.This liability is required to be marked each reporting period.The resulting discount on the debt is amortized to interest expense over the life of the related debt.For the nine months ended December 31, 2011 and 2010, the Company had $60,392 and $60,392, respectively, associated with options and has recorded such expense on the Company’s statement of operations in Selling, General and Administrative. The options were vested in calculating stock based compensation, 60% and 40% for the periods ended December 31, 2011 and 2010. The Company had approximately $100,655 and $161,046 of total unrecognized compensation cost related to unvested stock options at December 31, 2011 and March 31, 2011. This cost is being recognized over a weighted-average period of approximately 3 years.No options were exercised during the periods ended December 31, 2011 and 2010. (6)Equity: Common Stock. The Company is authorized to issue 200,000,000 shares of common stock. There were 44,469,262 and 39,201,498 shares of common stock outstanding as of December 31, 2011 and March 31, 2011, respectively.The holders of common stock are entitled to one vote per share on all matters submitted to a vote of stockholders and are not entitled to cumulate their votes in the election of directors.The holders of common stock are entitled to any dividends that may be declared by the Board of Directors out of funds legally available therefore subject to the prior rights of holders of any outstanding shares of preferred stock and any contractual restrictions we have against the payment of dividends on common stock. In the event of our liquidation or dissolution, holders of common stock are entitled to share ratably in all assets remaining after payment of liabilities and the liquidation preferences of any outstanding shares of preferred stock.Holders of common stock have no preemptive or other subscription rights and no right to convert their common stock into any other securities. During the nine months ended December 31, 2011, the Company issued, in a private placement, 1,341,382 shares of its common stock, for a total of $200,000. 10 During the nine months ended December 31, 2011, the Company issued 2,443,641 shares of its common stock for $183,253.43. During the nine months ended December 31, 2011, the Company issued 332,741 shares of its common stock for consulting services totaling $60,050 and issued the subscribed 600,000 shares of common stock for services totaling $210,000.The fair value of the consulting services was determined by the closing price of the stock on date of issuance. During the nine months ended December 31, 2011, the Company issued 400,000 shares of its common stockas compensation to directors of $61,000.The fair value of the director services was determined by the closing price of the stock on date of issuance and board of director minutes authorizing the shares. On May 31, 2011, the Company cancelled 250,000 restricted shares of common stock previously issued to a former officer of the Company.The officer received the restricted shares in March 2011 per an employment agreement.Upon resignation and termination of the employment agreement, the shares were returned to the treasury and cancelled. During the nine months ended December 31, 2011, the Company issued 400,000 shares of its common stock for employment compensation. The Company issued 4,000,000 shares of its common stock as part of its Asset Purchase Agreement in the acquisition of railway assets.Stock is issued upon the completion of certain agreements by and between the Company. Specific contracts had been agreed upon to allow issuance of the 4,000,000 shares of the Company’s stock on April 23, 2010.The remaining shares, 16,000,000, are to be issued upon the completion of certain agreements, by and between the Company.These agreements are deemed necessary for the continued operation of the Company’s proposed railway service. (7)Stock Option Plan: FASB ASC 718 “Compensation - Stock Compensation” prescribes accounting and reporting standards for all stock-based payments award to employees, including employee stock options, restricted stock, employee stock purchase plans and stock appreciation rights, may be classified as either equity or liabilities.ASC 718 requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. As of December 31, 2011 and 2010, the Company has 20,000,000 and 0 outstanding employee stock options, respectively. In December 2009, the options were cancelled with the discontinuance of the mortgage loan pool operations.Effective January 1, 2010, the options were re-affirmed with the same rights and terms as originally issued.The re-affirmation was treated as a modification of the original options.As the terms and conditions remained the same, the recognition of expense was recorded in accordance with the original terms of the options. We generally recognize compensation expense for grants of restricted stock units using the value of a share of our stock on the date of grant. We estimate the value of stock option grants using the Black-Scholes valuation model. Stock compensation is recognized straight line over the vesting period. 2011 Stock Option Plan provides for the grant of 20,000,000 incentive or non-statutory stock options to purchase common stock. Employees, who share the responsibility for the management growth or protection of the business of the Company and certain Non-Employee (“Selected Persons”), are eligible to receive options which are approved by a committee of the Board of Directors.These options vest over five years and are exercisable for a ten-year period from the date of the grant. The fair value for these options was estimated at the date of grant, November 1, 2008 using a Black-Scholes option pricing model with the following weighted-average assumptions for an estimated 2.5 year term; risk free rate of 3.5%; no dividend yield; volatility factors of the expected market price of the Company’s common stock of (51%), the market value of the Company’s stock on grant date was $0.45. 11 At December 31, 2011, the Company had approximately $100,655 of total unrecognized compensation cost related to unvested stock options. This cost is expected to be recognized over a weighted-average period of approximately 2 years.No options were exercised during the quarters ended December 31, 2011 and 2010. A summary of the Company’s stock option activity follows: December 31, 2011 December 31, 2010 Options Weighted Average Exercise Price Options Weighted Average Exercise Price Outstanding - beginning ofyear $ $ Granted - Exercised - Cancelled - Outstanding - December 31, 2011 $ $ Exercisable -December 31, 2011 $ $ (8)Related-Party Transactions: Michael A. Barron, our CEO and Chairman of the Board of Directors, is a 100% owner and President of Allegheny Nevada Holdings Corporation, “Allegheny”.The Company is indebted to Allegheny by a certain promissory note, dated January 6, 2009, of which Allegheny loaned the Company funds for working capital needs. Said Agreement was amended on October 1, 2009 and a portion was converted to 1,564,719 shares of the Company’s common stock at $0.50 per share.As of January 15, 2011, the amendment was rescinded, returning the shares to the Company and restoring the note balance.No gain or loss was recognized in the amendment or rescission.As of December 31, 2011 and March 31, 2011 the balance of the note was $89,186 and $107,563, respectively. On November 23, 2009, the Company entered into an Asset Purchase Agreement with Las Vegas Railway Express, a Nevada Corporation, of which Allegheny is owner of 28.6% and Mr. Barron is a 28.6% owner, independent of Allegheny.On January 21, 2010, by shareholder approval the Company acquired Las Vegas Railway Express for 20,000,000 shares of the Company’s stock, of which 4,000,000 has been issued on April 23, 2010.The remaining shares, 16,000,000 are to be issued upon the completion of certain agreements, by and between the Company.These agreements are deemed necessary for the continued operation of the Company’s proposed railway service. 12 As of December 31, 2011, Allegheny Nevada Holdings has a 4.45% beneficial ownership in the Company. As of December 31, 2011, Mr. Barron has accrued wages of $76,563. Joseph Cosio-Barron, Director of the Company is a 100% owner of CBS Consultants “CBS”, a Nevada Corporation.CBS has 22.9% ownership of Las Vegas Railway Express at the time of acquisition. On October 1, 2009, the Company entered into a promissory note with Mr. Cosio-Barron for $86,709.The Company converted 867,085 shares of the Company’s stock at $0.50 per share. As of January 15, 2011 the conversion was rescinded, returning the shares to the Company and restoring the note balance. No gain or loss was recognized in the rescission. As of December 31, 2011 and March 31, 2011 the balance of the note was $46,102 and $57,198, respectively. As of December 31, 2011, CBS Consultants has a 3.33% beneficial ownership in the Company. As of December 31, 2011, Mr. Cosio-Barron has accrued wages of $62,800. 13 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operations. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 This Annual Report contains forward-looking statements about the Company's business, financial condition and prospects that reflect management's assumptions and beliefs based on information currently available. There can be no assurance that the expectations indicated by such forward-looking statements will be realized. If any of management's assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, Las Vegas Railway Express, Inc., actual results may differ materially from those indicated by the forward- looking statements. The key factors that are not within the Company's control and that may have a direct bearing on operating results include, but are not limited to, acceptance of the Company's products and services, the Company's ability to expand its customer base, managements' ability to raise capital in the future, the retention of key employees and changes in the regulation of our industry. There may be other risks and circumstances that management may be unable to predict. When used in this Report, words such as, "believes," "expects," "intends," "plans," "anticipates," "estimates" and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. However, the forward-looking statements contained herein are not covered by the safe harbors created by Section 21E of the Securities Exchange Act of 1934. The mortgage banking industry is continually vulnerable to current events that occur in the financial services industry. These events include the current subprime market changes in economic indicators, government regulation, interest rates, price competition, geographic shifts, disposable income, housing prices, market liquidity, market anticipation, and customer perception, as well as others. The factors that affect the industry change rapidly and can be unforeseeable. Description of Business Las Vegas Railway Express, Inc., formerly Liberty Capital Asset Management, Inc, a publicly traded Delaware Corporation, is a business company whose plan is to re-establish a conventional rail passenger train service between Las Vegas and Los Angeles. The business concept is to provide a Las Vegas style experience on the train, which would traverse the planned route in approximately 5:30 hours. The Company is in discussions with AMTRAK and the Class 1 railroads seeking to secure rail services agreements. The planned service is targeting a start date of early 2013. On January 21, 2010, the Company completed a share exchange and asset purchase agreement with Las Vegas Railway Express, a Nevada Corporation, and subsequently changed its name from Las Vegas Railway Express, Inc. to Las Vegas Railway Express, Inc. Las Vegas Railway Express, Inc. was formed in March 9, 2007 as Corporate Outfitters, a development stage company On November 3, 2008 with a share exchange, asset purchase agreement the Company acquired Liberty Capital Asset Management, a Nevada corporation, formed in July of 2008 as a holding company for all the assets of CD Banc LLC in contemplation of the company going public via a reverse merger into a publicly trading corporation. CD Banc LLC was formed in 2003 as a Nevada limited liability corporation with the purpose of acquiring real estate assets and holding them for long-term appreciation. Risk of Potential Competitors Several competitors to the company’s planned rail passenger service have created business plans which are competitive to ours. A Las Vegas-Los Angeles rail connection has been long-studied by a number of groups. In addition to this study, two other rail projects have been proposed to serve the Las Vegas to Los Angeles travel market. 14 These projects are the: ● California-Nevada Super-Speed Train. For over twenty years, this project has proposed using Magnetic Levitation (Maglev) technology to carry passengers between Southern California and Las Vegas, traveling at speeds of up to 300 mph. The 269-mile alignment would largely follow the I-15 Freeway. Station stops tentatively include Anaheim, Ontario, Victorville, Barstow, Primm, and Las Vegas (2). Travel time between Anaheim and Las Vegas via this service is estimated to be less than 90 minutes. Work on this project has been suspended at this time, though scoping for a program-level EIR/EIS and project-specific EIS for the segment between Las Vegas and Primm have been completed. There is continuing Nevada interest in providing an initial segment between Las Vegas and Primm. ● The DesertXPress would be a steel-wheel on steel rail high-speed rail service that would operate between Victorville, California, and Las Vegas, Nevada. Project proponents suggest that the service could either run within the median of Interstate I-15, or adjacent to it. This project is in preliminary discussions and an initial environmental review process is beginning shortly. Intellectual Property None. Employees As of December 31, 2011 we had five full-time employees, of whom one was in administrative and four were in management. Description of Property. The company leases approximately 2,600 square feet of general office space in premises located at 6650 Via Austi Parkway, Suite 170, Las Vegas, Nevada. Our lease for this space expires in February 2013 and provides for monthly payments of $5,700. Results of Operations Discontinued Operations – Loan Portfolio Prior to January 21, 2010, the Company had been actively engaged in acquiring underperforming mortgage loan portfolios and generating revenues from re-performing, sale of loans and fee revenue.As of January 21, 2010, the Company changed its primary business and abandoned the prior business. Accordingly, the assets and liabilities and results of operation related to this business have been classified as discontinued operations in the financial statements for all periods presented. As a result, the prior period comparative financial statements have been restated. Prior to this decision, the loan business represented substantially all of the Company’s operating revenue. Revenue for administrative services, for the quarter ended December 31, 2011, was $1,112 as compared to $6,644, for the quarter ended December 31, 2010, a decrease of $5,532 as part of discontinued operations. Net income from discontinued operations was $1,112 for the quarter ended December 31, 2011, compared to an income of $6,644 for the quarter ended December 31, 2010, a decrease of $5,532. Revenue for administrative services, for the nine months ended December 31, 2011, was $1,531 as compared to $21,536, for the nine months ended December 31, 2010, a decrease of $20,005 as part of discontinued operations. 15 Income from operations was $1,531 for the nine months ended December 31, 2011, compared to an income of $21,536 for the nine months ended December 31, 2010, a decrease of $20,005. Continuing Operations – Passenger Train Service For the three months ended, December 31, 2011 and 2010, there were no revenues associated with the railcar operations.Salary wages and payroll taxes were $193,947 compared to $220,366 during the quarter ending December 31, 2010, primarily from the elimination of COO position offset by an increase in director compensation in 2011.Selling, general and administrative expenses were $49,037 compared to $31,677.Decreases in filing fees and office expenses were offset by increases in officer auto allowances, medical insurance and licenses.Professional fees were $64,813 compared to $81,663 with the reduction in legal fees and services compensated in shares in the initial implementation of the business plan and a smaller increase in investment transactions fees.Interest expense was $105,316 compared to $48,706, primarily from the accretion of debt financing expenses on short term debt.The resulting net loss from operations was $413,274 compared to a 2010 loss of $144,038. For the nine months ended, December 31, 2011 and 2010, there were no revenues associated with the railcar operations.Salary wages and payroll taxes were $631,159 compared to $544,642 during the nine months ended December 31, 2010, primarily from the addition of a Chief Financial Officer and director compensation in 2011, offset by lower staff salaries and stock issued for compensation.Selling, general and administrative expenses were $173,641 compared to $184,728.Increases in officer auto allowances and rent were offset by decreases in office supplies, filing fees and contract labor.Professional fees were $218,041 compared to $457,526 with the reduction in legal fees, services compensated in shares in the initial implementation of the business plan, and accounting fees from the restatement of prior period financial statements.Interest expense was $139,789 compared to $198,116, with increases in 2011 from accretion of debt financing costs less than the debt financing costs expensed from the default and cancellation of debt in late 2010.The resulting net loss from operations was $1,161,259 compared to a 2010 loss of $1,146,538. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support asset growth, satisfy disbursement needs, maintain reserve requirements and otherwise operate on an ongoing basis. The company has maintained sufficient operating cash to maintain its operations and holds reserves to service its assets. These reserves have been generated from operating cash flow. Passenger Train Service The Company acquired Las Vegas Railway Express (LVRE) in January 2010 and began its operations as the primary business of the Company. The Company subsequently changed its name from Las Vegas Railway Express,to Las Vegas Railway Express, Inc. and is traded under the symbol OTC:BB:XTRN. The Company has been pursuing contracts with AMTRAK, Class 1 railroads and potential site locations for station development.The Company has entered into a Memorandum of Understanding with AMTRAK for its train operations on January 13, 2011. This AMTRAK Agreement outlines the terms of the operations tasks which are the responsibilities of each party.The Company has negotiated the procurement of bi-level railcars needed for its train consists. The planned service is targeting a start date for early 2013.The Company has also entered into a feasibility and capacity planning agreement with Union Pacific Railroad. Burlington Northern Santa Fe has completed its feasibility and capacity planning study on behalf of the company. The Company has entered into a memorandum of understanding with the Plaza Hotel for use of a segment of their property as a passenger railway station in Las Vegas. 16 The Company filed with the SEC Rule 506 of Regulation D for a private offering to raise capital in 2010 The Company has raised a total of $1,469,001 under the 506 filing as of December 31, 2011. Under this registration statement, the Company raised $200,000 during the current nine months ended December 31, 2011. Cash Flows Net cash used in operating activities for the nine months ended December 31, 2011 was $851,811 as compared to net cash used in operating activities for the nine months ended December 31, 2010 of $1,183,183. The primary sources of cash used in operating activities for the nine months ended December 31, 2011 was from net loss of $1,162,259, payments made on discontinued debt of $47,603 offset by a$75,710 increase in accounts payable and accrued expenses, $161,,395in stock issued for services, $25,500 in stock for compensation, and $96,547 in amortized debt discount. Net cash provided by financing activities for the quarter ended December 31, 2011 was $488,333 from proceeds from notes payable and $383,253 from the sale of stock. Management currently believes that cash flows from equity investment and borrowings will be sufficient to meet the Company’s current liquidity and capital needs at least through fiscal 2012. Critical Accounting Policies The preparation of our consolidated financial statements and notes thereto requires management to make estimates and assumptions that affect the amounts and disclosures reported within those financial statements. On an ongoing basis, management evaluates its estimates, including those related to revenue recognition, workers' compensation costs, collectibles of accounts receivable, and impairment of goodwill and intangible assets, contingencies, litigation and income taxes. Management bases its estimates and judgments on historical experiences and on various other factors believed to be reasonable under the circumstances. Actual results under circumstances and conditions different than those assumed could result in differences from the estimated amounts in the financial statements. There have been no material changes to these policies during the fiscal year. Fair Value of Financial Instruments Disclosure, pursuant to FASB ASC 825-10-50, is required of the fair value of financial instruments.However, since most of the Company’s financial instruments turn over within a very short time period, management discloses that the net book value approximates fair value at the balance sheet date. Intangible and Long-Lived Assets We follow Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360, “Property Plant and Equipment”, which establishes a “primary asset” approach to determine the cash flow estimation period for a group of assets and liabilities that represents the unit of accounting for a long lived asset to be held and used. Long-lived assets to be held and used are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset. Long-lived assets to be disposed of are reported at the lower of carrying amount or fair value less cost to sell. Goodwill is accounted for in accordance with ASC Topic 350, “Intangibles – Goodwill and Other”. We assess the impairment of long-lived assets, including goodwill and intangibles on an annual basis or whenever events or changes in circumstances indicate that the fair value is less than its carrying value. Factors that we consider important which could trigger an impairment review include poor economic performance relative to historical or projected future operating results, significant negative industry, economic or company specific trends, changes in the manner of our use of the assets or the plans for our business, market price of our common stock, and loss of key personnel. We have determined that there was no impairment of goodwill during 2011 or 2010. 17 Stock-Based Compensation As required by the Stock-based Compensation Topic of FASB ASC, transactions in which the Company exchanges its equity instruments for goods or services is accounted for using authoritative guidance for stock based compensation. This guidance also addresses transactions in which the Company incurs liabilities in exchange for goods or services that are based on the fair value of the Company’s equity instruments or that may be settled by the issuance of those equity instruments. If the Company issues stock for services which are performed over a period of time, the Company capitalizes the value paid in the equity section of the Company’s financial statements as it’s a non-cash equity transaction. The Company accretes the expense to stock based compensation expense on a monthly basis for services rendered within the period. We use the fair value method for equity instruments granted to non-employees and will use the Black-Scholes model for measuring the fair value of options, if issued. The stock based fair value compensation is determined as of the date of the grant or the date at which the performance of the services is completed (measurement date) and is recognized over the vesting periods. Item 3. Quantitative and Qualitative Disclosures about Market Risk We do not hold any derivative instruments and do not engage in any hedging activities. Changes in government policy could negatively impact demand for the Company’s services, impair its ability to price its services or increase its costs or liability exposure. Changes in United States and foreign government policies could change the economic environment and affect demand for the Company’s services. .Developments and changes in laws and regulations as well as increased economic regulation of the rail industry through legislative action and revised rules and standards applied by the U.S. Surface Transportation Board in various areas, including rates, services and access to facilities could adversely impact the Company’s ability to determine prices for rail services and significantly affect the revenues, costs and profitability of the Company’s business. Additionally, because of the significant costs to maintain its rail network, an increase in expenditures related to the maintenance of the rails owned by the Class I railroads could hinder the Company’s ability to maintain, improve or expand the rail network, facilities and equipment in order to accept or handle our Company’s increased demand. Federal or state spending on infrastructure improvements or incentives that favor other modes of transportation could also adversely affect the Company’s revenues. The Company’s success depends on its ability to continue to comply with the significant federal, state and local governmental regulations to which it is subject. The Company is subject to a significant amount of governmental laws and regulation with respect to its and practices, taxes, railroad operations and a variety of health, safety, labor, environmental and other matters. Failure to comply with applicable laws and regulations could have a material adverse effect on the Company. Governments may change the legislative and/or regulatory framework within which the Company operates without providing the Company with any recourse for any adverse effects that the change may have on its business. Federal legislation enacted in 2008 mandates the implementation of positive train control technology by December 31, 2015, on certain mainline track where intercity and commuter passenger railroads operate and where toxic-by-inhalation hazardous materials are transported. This type of technology is new and deploying it across our host railroad’s infrastructure may pose significant operating and implementation risks and could require significant capital expenditures. As part of the Class I railroad operations, the Company will traverse rails that frequently transports chemicals and other hazardous materials, which could expose it to the risk of significant claims, losses and penalties. 18 The “host” or Class I railroads are required to transport these commodities to the extent of its common carrier obligation. An accidental release of these commodities could result in a significant loss of life and extensive property damage as well as environmental remediation obligations. The associated costs could have an adverse effect on the Company’s operating results, financial condition or liquidity. In addition, insurance premiums charged for some or all of the coverage currently maintained by the Company could increase dramatically or certain coverage may not be available to the Company in the future if there is a catastrophic event related to rail transportation of these commodities. Downturns in the economy could adversely affect demand for the Company’s services. Significant, extended negative changes in domestic and global economic conditions that impact the customers transported by the Company and may have an adverse effect on the Company’s operating results, financial condition or liquidity. Declines in, economic growth and the United States travel industry all could result in reduced revenues in one or more business units. Negative changes in general economic conditions could lead to disruptions in the credit markets, increase credit risks and could adversely affect the Company’s financial condition or liquidity. Challenging economic conditions may not only affect revenues due to reduced demand for many goods and services, but could result in payment delays, increased credit risk and possible bankruptcies of customers. Railroads are capital-intensive and may need to finance a portion of the building and maintenance of infrastructure as well as locomotives and other rail equipment. Economic slowdowns and related credit market disruptions may adversely affect the Company’s cost structure, its timely access to capital to meet financing needs and costs of its financings. The Company could also face increased counterparty risk for its cash investments, its derivative arrangements and access to its credit facility. Adverse economic conditions could also affect the Company’s costs for insurance or its ability to acquire and maintain adequate insurance coverage for risks associated with the railroad business if insurance companies experience credit downgrades or bankruptcies. Declines in the securities and credit markets could also affect the Company’s pension fund and railroad retirement tax rates, which in turn could increase funding requirements. The Company is subject to stringent environmental laws and regulations, which may impose significant costs on its business operations. The Company’s operations are subject to extensive federal, state and local environmental laws and regulations concerning, among other things, emissions to the air; discharges to waters; the generation, handling, storage, transportation and disposal of waste and hazardous materials; and the cleanup of hazardous material or petroleum releases. Changes to or limits on carbon dioxide emissions could result in significant capital expenditures to comply with these regulations with respect to the Company’s diesel locomotives, equipment, vehicles and machinery and its maintenance yards.Emission regulations could also adversely affect fuel efficiency and increase operating costs.
